Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
2.	Claims 1, 13 and 20 have been amended.  Claims 1-20 are allowable subject matter.
Reasons For Allowance
3.	The closest prior art of record neither anticipates nor renders obvious the pending claims.  More specifically for independent claim 1, independent 13 and independent claim 20, the closest prior art of records do not disclose nor in combination with other prior art of record render obvious the claimed 
“in response to the upgrade request, instantiating an upgrade proxy service in the computing entityby the virtual agent in the computing entity; 
using the upgrade proxy service, obtaining virtual agent upgrade data from the application server;
 using the upgrade proxy service, upgrading the virtual agent based on the virtual agent upgrade data, wherein the upgrade proxy service acts as a point of contact for the application server to monitor an upgrade status of the virtual agent when a virtual agent upgrade is in progress; and 
removing the upgrade proxy service from the computing entity after upgrading the virtual agent.”
Therefore, the prior art of made of record does not teach or fairly suggest the combination of claimed elements as recited in independent claim 1, 13 and 20.  The 

Inquiry
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199